t c summary opinion united_states tax_court jack a lettie g wheeler petitioners v commissioner of internal revenue respondent docket no 25087-08s filed date alan c housholder for petitioners lynette mayfield for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether jack a wheeler petitioner has substantiated deductible vehicle expenses as required under sec_274 and sec_280f background petitioners resided in tennessee at the time that they filed their petition during petitioner represented a laboratory that provided testing for clinics performing renal services including dialysis to patients petitioner’s employment required him to make sales and service calls on customers petitioner used his personal vehicle in calling on customers petitioner did not maintain any logs reflecting his business use of a vehicle or any other contemporaneous_records of his vehicle expenses on schedule c profit or loss from business attached to petitioners’ form_1040 u s individual_income_tax_return for petitioners reported no income but deducted dollar_figure as car and truck expenses petitioner prepared the return for respondent disallowed the claimed deduction and made corresponding adjustments increasing the taxable_portion of petitioners’ social_security_benefits and reducing deductible medical_expenses in their petition and at trial petitioners reduced the amount claimed for car and truck expenses to dollar_figure based on a proposed amended form_1040 and an amended schedule c prepared by petitioners’ counsel attached to the proposed amended form_1040 were a schedule a itemized_deductions which included a deduction for employee business_expenses and a form 2106-ez unreimbursed employee business_expenses but neither form separately identified any vehicle expenses the reduced claim was based on reconstructed mileage for weekly visits to two labs and monthly and less frequent but regular visits to other customers or potential customers of petitioner’s employer discussion petitioner and a representative of one of his customers testified at trial their testimony was to the effect that petitioner made business calls on certain customers at various intervals and they estimated the mileage to the customer’s places of business from some unspecified locale petitioner offered a reconstructed schedule of examples of business calls he made on behalf of his employer during including estimates that he visited certain customers times per week petitioners’ counsel acknowledged that the reconstructed mileage was employee_business_expense rather than schedule c expense and relied on the proposed amended_return as stating petitioners’ position respondent objected to the testimony to any discussion of the amended_return and to the reconstruction that did not relate to the amounts claimed on the original schedule c respondent asserts that the proposed amended_return was not filed and was simply a settlement negotiation offer and inadmissible from the time the petition was filed it was apparent that petitioners were not relying on the schedule c filed with their original return for if they adequately substantiated deductible vehicle expenses that should have been claimed as employee business_expenses the expenses might be allowable as itemized_deductions subject_to the limitations on that category of expenses see sec_67 and sec_68 petitioners elected the small_tax_case procedure under rule when they filed their petition and evidence having probative value is admissible under rule b the testimony of petitioner and his witness had probative value in explaining petitioner’s business use of his vehicle respondent’s objections based on the difference between the original schedule c and the reduced claim are not well founded and they are overruled on the other hand we cannot accept petitioners’ counsel’s argument that rule b relaxes the standards of evidence of deductible business_expenses subject_to the sec_274 requirement of substantiation by adequate_records a passenger_vehicle is listed_property under sec_280f thus deductions are disallowed unless the taxpayer adequately substantiates the amount of the expense the time and place of business use of the vehicle and the business_purpose of the travel these rules were adopted to preclude estimates based solely on a finding that some deductible business_expenses were incurred as allowed in other contexts see 50_tc_823 affd per curiam 412_f2d_201 2d cir the statutory standard of adequacy of evidence is not modifiable by a rule regarding admissibility of evidence such as rule b petitioner admitted during trial that he did not keep a log of the mileage for business or other use of his vehicle and he did not have any contemporaneous_records that would corroborate his reconstruction he testified only that some motel or gas receipts had been misplaced we are not persuaded that petitioner ever had adequate_records to substantiate either the dollar_figure claimed on his filed return or the lesser amount of dollar_figure claimed at trial the disparity in these claims casts doubt on the reliability of petitioner’s recollections in reconstructing the events of petitioner has adequately explained and corroborated the business_purpose of his calls on customers during he has not however adequately substantiated the time or date and number of trips taken his reconstruction is based on estimates and averages obviously he did not make trips in a week his reconstruction based on weekly trips in each of weeks or monthly trips in each of months in without any indication of the day of the week or month on which he made those trips is unreliable we give no weight to the proposed amended_return prepared by petitioners’ counsel beyond the concession of reduced business mileage the proposed amended_return contains inconsistencies and obvious errors it also sets forth other unexplained deductions that are not in issue here thus we need not resolve the dispute between the parties about whether the amended_return was filed the other adjustments made in the statutory notice are automatic and petitioners have given us no reason to believe that they are erroneous for the foregoing reasons decision will be entered for respondent
